UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission file number 0-1026 WHITNEY HOLDING CORPORATION (Exact name of registrant as specified in its charter) Louisiana72-6017893 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 228 St. Charles Avenue New Orleans, Louisiana 70130 (Address of principal executive offices) (504) 586-7272 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesüNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerü Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Noü As of October 31, 2010, 96,642,069 shares of the registrant’s no par value common stock were outstanding. WHITNEY HOLDING CORPORATION TABLE OF CONTENTS Page PART I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Selected Financial Data 28 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 56 Item 4. Controls and Procedures 56 PART II. Other Information Item 1. Legal Proceedings 57 Item 1A. Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3. Defaults upon Senior Securities 62 Item 4. Reserved 62 Item 5. Other Information 62 Item 6. Exhibits 62 Signature 63 Exhibit Index 64 FORWARD-LOOKING STATEMENTS This quarterly report on Form 10-Q, and other periodic reports filed by Whitney Holding Corporation (“Whitney”) with the SEC, may include “forward-looking statements” within the meaning of the “safe harbor” provided by section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934. These statements are intended to be covered by the safe harbor.Forward-looking statements provide projections of results of operations or of financial condition or state other forward-looking information, such as expectations about future conditions and descriptions of plans and strategies for the future.Forward-looking statements often contain words such as “anticipate,” “believe,” “could,” “continue,” “estimate,” “expect,” “forecast,” “goal,” “intend,” “plan,” “predict,” “project” or other words of similar meaning. Whitney’s ability to accurately project results or predict the effects of plans or strategies is inherently limited.Although Whitney believes that the expectations reflected in its forward-looking statements are based on reasonable assumptions, actual results and performance could differ materially from those set forth in the forward-looking statements. Factors that could cause actual results to differ from those expressed in the Company’s forward-looking statements include, but are not limited to: · the Dodd-Frank Wall Street Reform and Consumer Protection Act became law on July 21, 2010, and a number of legislative, regulatory and tax proposals remain pending.Additionally, the U.S. Treasury and federal banking regulators continue to implement, but are also beginning to wind down, a number of programs to address capital and liquidity in the banking system.All of the foregoing may have significant effects on Whitney and the financial services industry, the exact nature and extent of which cannot be determined at this time; · Whitney’s ability to complete bulk sales and other dispositions of nonperforming assets in the near term that lead to an overall reduction in its future level of nonperforming assets and classified loans and decreases in future credit loss provisions and problem asset collection expenses; · possible changes in general economic and business conditions in the United States in general and in the communities Whitney serves in particular, including any prolonging or worsening of the current unfavorable economic conditions, including unemployment levels; · further declines in the values of residential and commercial real estate; · Whitney’s ability to effectively manage interest rate risk and other market risk, credit risk, operational risk, legal risk, liquidity risk, and regulatory and compliance risk; · changes in interest rates that affect the pricing of Whitney’s financial products, the demand for its financial services and the valuation of its financial assets and liabilities; · Whitney’s ability to manage fluctuations in the value of its assets and liabilities and off-balance sheet exposure so as to maintain sufficient capital and liquidity to support its business; · Whitney’s ability to manage disruptions in the credit and lending markets, including the impact on its business and on the businesses of its customers as well as other financial institutions with which Whitney has commercial relationships; · Whitney’s ability to comply with any requirements imposed on the Company and the Bank by their respective regulators, and the potential negative consequences that may result; 1 · the occurrence of natural disasters, acts of war or terrorism, or other disasters, such as the recent oil leak in the Gulf of Mexico, that directly or indirectly affect the financial health of Whitney’s customer base; · changes in laws and regulations, including increases in regulatory capital requirements, that significantly affect the activities of the banking industry and its competitive position relative to other financial service providers; · technological changes affecting the nature or delivery of financial products or services and the cost of providing them; · Whitney’s ability to develop competitive new products and services in a timely manner and the acceptance of such products and services by the Bank’s customers; · Whitney’s ability to effectively expand into new markets; · the cost and other effects of material contingencies, including litigation contingencies; · the failure to attract or retain key personnel, including the impact of compensation and other restrictions imposed under the Troubled Asset Relief Program (TARP) until Whitney repays the outstanding preferred stock issued under TARP; · the failure to capitalize on growth opportunities and to realize cost savings in connection with business acquisitions; · the effectiveness of Whitney’s responses to unexpected changes; and · those other factors identified and discussed in this quarterly report on Form 10-Q and in Whitney’s other public filings with the SEC. You are cautioned not to place undue reliance on these forward-looking statements.Whitney does not intend, and undertakes no obligation, to update or revise any forward-looking statements, whether as a result of differences in actual results, changes in assumptions or changes in other factors affecting such statements, except as required by law. See also Item 1A, “Risk Factors,” of Part II of this Form 10-Q, Item 1Aof Part I of Whitney’s annual report on Form 10-K for the year ended December 31, 2009 and Item 1A of Part II of Whitney’s quarterly reports on Form 10-Q for the quarters ended June 30, 2010 and March 31, 2010. 2 PART 1. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30 December 31 (dollars in thousands) (Unaudited) ASSETS Cash and due from financial institutions $ $ Federal funds sold and short-term investments Loans held for sale Investment securities Securities available for sale Securities held to maturity, fair values of$163,191 and $180,384, respectively Total investment securities Loans, net of unearned income Allowance for loan losses ) ) Net loans Bank premises and equipment Goodwill Other intangible assets Accrued interest receivable Other assets Total assets $ $ LIABILITIES Noninterest-bearing demand deposits $ $ Interest-bearing deposits Total deposits Short-term borrowings Long-term debt Accrued interest payable Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock, no par value Authorized, 20,000,000 shares; issued and outstanding, 300,000 shares Common stock, no par value Authorized - 200,000,000 shares Issued - 97,137,485 and 96,947,377 shares, respectively Capital surplus Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock at cost - 500,000 shares ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 (dollars in thousands, except per share data) INTEREST INCOME Interest and fees on loans $ Interest and dividends on investment securities Taxable securities Tax-exempt securities Interest on federal funds sold and short-term investments Total interest income INTEREST EXPENSE Interest on deposits Interest on short-term borrowings Interest on long-term debt Total interest expense NET INTEREST INCOME PROVISION FOR CREDIT LOSSES NET INTEREST INCOME AFTER PROVISION FOR CREDIT LOSSES NONINTEREST INCOME Service charges on deposit accounts Bank card fees Trust service fees Secondary mortgage market operations Other noninterest income Securities transactions - - Total noninterest income NONINTEREST EXPENSE Employee compensation Employee benefits Total personnel Net occupancy Equipment and data processing Legal and other professional services Deposit insurance and regulatory fees Telecommunication and postage Corporate value and franchise taxes Amortization of intangibles Provision for valuation losses on foreclosed assets Nonlegal loan collection and other foreclosed asset costs Other noninterest expense Total noninterest expense INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE (BENEFIT) NET INCOME (LOSS) $ ) $ ) $ ) $ ) Preferred stock dividends NET INCOME (LOSS) TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE Basic $ ) $ ) $ ) $ ) Diluted ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING Basic Diluted CASH DIVIDENDS PER COMMON SHARE $ The accompanying notes are an integral part of these financial statements. 4 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) Common Accumulated Stock and Other Preferred Common Capital Retained Comprehensive Treasury (dollars and shares in thousands, except per share data) Stock Shares Surplus Earnings Income (Loss) Stock Total Balance at December 31, 2008 $ ) $ ) $ Comprehensive income (loss): Net loss - - - ) - - ) Other comprehensive income: Unrealized net holding gain on securities, net of reclassifications and tax - Net change in prior service cost or credit and net actuarial loss on retirement plans, net of tax - ) - ) Total comprehensive income (loss) - - - ) - ) Common stock dividends, $.03 per share - - - ) - - ) Preferred stock dividend and discount accretion - - ) - - ) Common stock issued to dividend reinvestment plan - 45 - - - Employee incentive plan common stock activity - ) - - - ) Director compensation plan common stock activity - 44 - - - Balance at September 30, 2009 $ ) $ ) $ Balance at December 31, 2009 $ ) $ ) $ Comprehensive income (loss): Net loss - - - ) - - ) Other comprehensive income: Unrealized net holding gain on securities, net of reclassifications and tax - Net change in prior service cost or credit and net actuarial loss on retirement plans, net of tax - Total comprehensive income (loss) - - - ) - ) Common stock dividends, $.03 per share - - - ) - - ) Preferred stock dividend and discount accretion - - ) - - ) Common stock issued to dividend reinvestment plan - 13 - - - Employee incentive plan common stock activity - Director compensation plan common stock activity - 43 - - - Balance at September 30, 2010 $ ) $ The accompanying notes are an integral part of these financial statements. 5 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30 (dollars in thousands) OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization of bank premises and equipment Amortization of purchased intangibles Share-based compensation earned Premium amortization and discount accretion on securities, net Provision for credit losses and losses on foreclosed assets Net gains on asset dispositions ) ) Deferred tax benefit ) ) Net increase in loans originated and held for sale ) ) Net increase in interest and other income receivable and prepaid expenses ) ) Net increase (decrease) in interest payable and accrued income taxes and expenses ) Other, net ) Net cash provided by operating activities INVESTING ACTIVITIES Proceeds from sales of investment securities available for sale - Proceeds from maturities of investment securities available for sale Purchases of investment securities available for sale ) ) Proceeds from maturities of investment securities held to maturity Net decrease in loans Net decrease in federal funds sold and short-term investments Proceeds from sales of foreclosed assets and surplus property Purchases of bank premises and equipment ) ) Other, net ) Net cash provided by investing activities FINANCING ACTIVITIES Net increase (decrease) in transaction account and savings account deposits ) Net decrease in time deposits ) ) Net decrease in short-term borrowings ) ) Proceeds from issuance of long-term debt Repayment of long-term debt ) ) Proceeds from issuance of common stock Purchases of common stock ) ) Cash dividends on common stock ) ) Cash dividends on preferred stock ) ) Other, net ) ) Net cash used in financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash received during the period for: Interest income $ $ Cash paid (refund received) during the period for: Interest expense $ $ Income taxes ) Noncash investing activities: Foreclosed assets received in settlement of loans $ $ The accompanying notes are an integral part of these financial statements. 6 WHITNEY HOLDING CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 BASIS OF PRESENTATION The consolidated financial statements include the accounts of Whitney Holding Corporation and its subsidiaries (the Company or Whitney).The Company’s principal subsidiary is Whitney National Bank (the Bank), which represents virtually all of the Company’s operations and net income.All significant intercompany balances and transactions have been eliminated. In preparing the consolidated financial statements, the Company is required to make estimates, judgments and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes.Actual results could differ from those estimates.The consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair statement of Whitney’s financial condition, results of operations, changes in shareholders’ equity and cash flows for the interim periods presented.These adjustments are of a normal recurring nature and include appropriate estimated provisions. Pursuant to the rules and regulations of the Securities and Exchange Commission (SEC), some financial information and disclosures have been condensed or omitted in preparing the consolidated financial statements presented in this quarterly report on Form 10-Q.These financial statements should be read in conjunction with the Company’s annual report on Form 10-K for the year ended December 31, 2009.Financial information reported in these financial statements is not necessarily indicative of the Company’s financial condition, results of operations or cash flows of any other interim or annual periods. 7 NOTE 2 INVESTMENT SECURITIES Summary information about securities available for sale and securities held to maturity follows.Mortgage-backed securities are issued or guaranteed by U.S. government agencies and substantially all are backed by residential mortgages. Amortized Unrealized Unrealized Fair (in thousands) Cost Gains Losses Value Securities Available for Sale September 30, 2010 Mortgage-backed securities $ $ $
